Citation Nr: 1707110	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-47 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 



INTRODUCTION

The Veteran served on active military duty from June 1974 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board previously remanded this case in May 2016, May 2015, and June 2014. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board regrets further delay, but a supplemental medical opinion is necessary to decide this claim. 

The Veteran underwent a VA examination in June 2016 in accordance with the Board's previous remand directives and the examiner's opinion is of record.  The Veteran was diagnosed with unspecified depressive disorder and cannabis use, unspecified.  The examiner concluded that the Veteran's depressive disorder is not related to his military service because there was no conclusive evidence to indicate that his condition started in the military service.  

However, the opinion does provide a full explanation for the examiner's conclusion and does not fully address the Veteran's medical history.  In this regard, the Veteran's representative has indicated that this examination report is inadequate and the Board agrees.  That is, the examiner's opinion did not explain the relevance of the treatment the Veteran received for depression in 1977, as documented in his service treatment records.  Nor did it address his lay statement that he attempted suicide in 1975, while he was in the military.  In addition, the examiner failed to fully address the questions before the Board with regards to the cannabis use diagnosis. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA treatment records from Richmond VA medical Center since May 2016. 

2. Thereafter, obtain an opinion regarding the following questions.  If possible, this examination should be performed by an examiner different than the examiner who completed the June 2016 psychiatric examination.  If the examiner determines that he/she needs to examine the Veteran in order to answer the below questions, such an examination should be scheduled:

Is the Veteran's unspecified depressive disorder at least as likely as not (50 percent or greater probability) related to the depression noted in the Veteran's service treatment record?  

The examiner should note that the April 1977 incident in which the Veteran was shot has been determined not to be in the line of duty.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).






